Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/4/2022.

As filed, claims 1-4, 6-10, 12, 13, 15, and 17 are pending; claims 11 and 19 are withdrawn; and claims 5, 14, 16, and 18 are cancelled. 

Claim 1 incorporated the limitations of now cancelled claim 5, wherein such limitations were not previously rejected by prior art.  Since prior art was found on the limitation of now cancelled claim 5, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/4/2022, with respect to claims 1-10, 12, 13, 15, and 17, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is maintained. The Examiner finds that the statement, which is “the disclosure of both of which are considered part of the disclosure of this application, and is incorporated in its entirety into this application”, is still considered new matter. The abovementioned statement was not present in the PCT application (i.e. PCT/JP2018/009881) and thus, any amendment added after the PCT application is considered new matter.  For clarification, the abovementioned incorporated by reference statement to the Japan foreign priority document, JP2017050341 is what drew the new matter objection.  The Examiner would also refer the Applicant to the prosecution history of U.S. Patent No. 8,563,745 (i.e. application No. 13/318,323) for further clarification.  
For the reason stated above, in addition to the reasons set forth in the previous office action, the objection to the specification is maintained.     

The § 112(a) written description rejection of claim 17 is withdrawn per amendments.

The § 103(a) rejection of claims 1-4, 6-9, 15, and 17 by Dudkin is withdrawn per amendments.

The claim objection of claims 1, 2, 9, and 15 is withdrawn per amendments/remarks. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the following limitations for instant variables R1a-R1d:

    PNG
    media_image1.png
    301
    642
    media_image1.png
    Greyscale

	Claim 1 also excluded the following compound:

    PNG
    media_image2.png
    56
    643
    media_image2.png
    Greyscale

	Which has the following structure:

    PNG
    media_image3.png
    164
    418
    media_image3.png
    Greyscale

	Such compound contained an oxo group (shown by box above), which is not a substituent for instant variables R1b and R1c, according to the abovementioned limitations.  The instant specification (paragraph 0038) also failed to address whether the abovementioned oxo group is defined as part of the heteroaryl group. 
Accordingly, it is unclear to the Examiner whether the abovementioned oxo substituent is part of the scope for instant variables R1b and R1c, which introduced ambiguity into the metes and bounds of this claim.  The claim is therefore rendered indefinite.

Regarding claims 2-4, 6-10, 15 and 17, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application Publication No. JP2013189395, and its machine-generated English translation, hereinafter Tsuda.  

Regarding claims 1-4, 6-9, 15, and 17:
Determining the scope and contents of the prior art:   
	Tsuda, for instance, teaches the following compound as positive allosteric modulators of mGLuR2 receptor or pharmaceutical composition thereof (see Eng. Translation, paragraph 0125) for treating psychiatric disorders and neurodegenerative disorders, such as epilepsy, etc.  The following compound can also be used in combination with commercially available drugs such as antidepressants, etc.


    PNG
    media_image4.png
    144
    673
    media_image4.png
    Greyscale

(Eng. Translation, paragraph 0001)

    PNG
    media_image5.png
    229
    604
    media_image5.png
    Greyscale

(Tsuda, pg. 61, compound 385)

    PNG
    media_image6.png
    226
    385
    media_image6.png
    Greyscale


Wherein instant variables R1a, R1b, and R1d are H; instant variable R1c is C9 heteroaryl substituted by n-butyl; instant variable R4 is H; instant variable m is 1; instant variable L is CH2; instant variables R2 and R3 is H.

    PNG
    media_image7.png
    164
    275
    media_image7.png
    Greyscale
(Tsuda, pg. 130, compound 385)

    PNG
    media_image8.png
    165
    635
    media_image8.png
    Greyscale

(Eng. Translation, paragraph 0124)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Tsuda, for instance, did not explicitly teach n-propyl (shown by box below) for the substituent on the abovementioned C9 heteroaryl.

    PNG
    media_image9.png
    226
    385
    media_image9.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by Tsuda, teaches n-butyl for the substituent on the abovementioned C9 heteroaryl, the difference to the instant compound is only by a methylene group (i.e. n-butyl vs. n-propyl) for the substituent on the abovementioned C9 heteroaryl.  Such structural similarity makes the instant compound a homologue of the compounds as taught by Tsuda.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as positive allosteric modulators of mGLuR2 receptor). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Tsuda by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.


Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, the claim recites the phrase, “and a pharmaceutically acceptable additive”.
Such expression can be clarified by reciting -- and a pharmaceutically acceptable additive agent --.
Appropriate correction is required.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 6-10, 15, and 17 are rejected.
Claims 12, 13, and 15 are objected.
Claims 11 and 19 are withdrawn.
Claims 5, 14, 16, and 18 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626